
	

114 HJ 17 IH: Proposing an amendment to the Constitution of the United States relative to balancing the budget.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Buchanan (for himself and Mr. Long) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relative to balancing the budget.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States:
			
				 —
					1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless
			 two-thirds of the duly chosen and sworn Members of each House of Congress
			 shall provide by law for a specific excess of outlays over receipts by a
			 roll call vote.
					2.Total outlays for any fiscal year shall not exceed 18 percent of the gross domestic product of the
			 United States for the calendar year ending before the beginning of such
			 fiscal year, unless two-thirds of the duly chosen and sworn Members of
			 each House of Congress shall provide by law for a specific amount in
			 excess of such 18 percent by a roll call vote.
					3.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the
			 United States Government for that fiscal year in which—
						(1)total outlays do not exceed total receipts; and
						(2)total outlays do not exceed 18 percent of the gross domestic product of the United States for the
			 calendar year ending before the beginning of such fiscal year.
						4.Any bill that imposes a new tax or increases the statutory rate of any tax or the aggregate amount
			 of revenue may pass only by a two-thirds majority of the duly chosen and
			 sworn Members of each House of Congress by a roll call vote. For the
			 purpose of determining any increase in revenue under this section, there
			 shall be excluded any increase resulting from the lowering of the
			 statutory rate of any tax.
					5.The limit on the debt of the United States shall not be increased, unless three-fifths of the duly
			 chosen and sworn Members of each House of Congress shall provide for such
			 an increase by a roll call vote.
					6.The Congress may waive the provisions of sections 1, 2, 3, and 5 of this article for any fiscal
			 year in which a declaration of war against a nation-state is in effect and
			 in which a majority of the duly chosen and sworn Members of each House of
			 Congress shall provide for a specific excess by a roll call vote.
					7.The Congress may waive the provisions of sections 1, 2, 3, and 5 of this article in any fiscal year
			 in which the United States is engaged in a military conflict that causes
			 an imminent and serious military threat to national security and is so
			 declared by three-fifths of the duly chosen and sworn Members of each
			 House of Congress by a roll call vote. Such suspension must identify and
			 be limited to the specific excess of outlays for that fiscal year made
			 necessary by the identified military conflict.
					8.No court of the United States or of any State shall order any increase in revenue to enforce this
			 article.
					9.Total receipts shall include all receipts of the United States Government except those derived from
			 borrowing. Total outlays shall include all outlays of the United States
			 Government except those for repayment of debt principal.
					10.The Congress shall have power to enforce and implement this article by appropriate legislation,
			 which may rely on estimates of outlays, receipts, and gross domestic
			 product.
					11.This article shall take effect beginning with the fifth fiscal year beginning after its
			 ratification.
					.
		
